Citation Nr: 0027381	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-13 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for a back disability.

Entitlement to service connection for post-traumatic stress 
disorder.

Entitlement to service connection for nicotine dependence.

Entitlement to service connection for a bilateral knee 
disability.

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1970; 
this included service in Vietnam from December 1968 to 
November 1969.

This appeal arises from an October 1998 rating decision which 
denied service connection for back, lung and bilateral knee 
disabilities as well as for post-traumatic stress disorder 
and nicotine dependence.

The veteran, through his representative, has alleged that a 
Department of Veterans Affairs (VA) examination conducted in 
September 1998 was inadequate and that the veteran is 
entitled to a new examination as well as an independent 
medical opinion with respect to various disabilities.  The 
assertion regarding the veteran's entitlement to, and the 
adequacy of, an examination is considered to be a contention 
which may be relevant to a claim for benefits for an 
underlying medical condition, rather than as a claim for a 
separate benefit.  This assertion, therefore, is not listed 
as a separate issue but will be discussed in the context of 
the veteran's claims.

In the substantive appeal received in May 1999, requests for 
an advisory medical opinion and an adequate reasons and bases 
were also listed as issues.  However, as 38 C.F.R. § 3.328 
(1999) states that a "determination that an independent 
medical opinion is not warranted may be contested only as 
part of an appeal on the merits of the decision rendered on 
the primary issue", and, as the requirement of reasons and 
bases is statutorily mandated under the provisions of 
38 U.S.C.A. § 7104 (West 1991 & Supp. 1999) to be present in 
every final Board of Veterans' Appeals (Board) decision, 
these are not claims for separate benefits and have not been 
listed as separate issues.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The claims of entitlement to service connection for a 
back disability, a lung disability, a bilateral knee 
disability, nicotine dependence and post-traumatic stress 
disorder are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.

3.  The medical issues relating to the claims adjudicated in 
this decision do not involve such complexity or controversy 
as to warrant an independent medical opinion.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
back disability, a lung disability, a bilateral knee 
disability, nicotine dependence and post-traumatic stress 
disorder are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  An independent medical opinion regarding the claims 
adjudicated herein, is not warranted.  38 U.S.C.A. §§ 5109, 
7109 (West 1991); 38 C.F.R. §§ 3.328, 20.901 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that on examination in March 
1968 for entry into service the veteran's lower extremities, 
spine, and lungs were found to be normal and he was found to 
be psychiatrically normal as well.  The service clinical 
records included no specific references to a back, knee, lung 
or psychiatric disability by way of complaints, findings, 
treatment or diagnosis.  On examination in May 1970 for 
separation from service, the veteran's lower extremities, 
spine, and lungs were found to be normal and he was again 
found to be psychiatrically normal as well.

The veteran, in a June 1998 statement, reported that prior to 
service he smoked one- half pack of cigarettes a day and that 
during service he smoked two packs a day.  He related that he 
was currently smoking two packs a day.  He noted that, in 
reference to a physician's statement showing evidence of 
current disease and its relationship to tobacco use during 
active service, he had no further evidence to submit.

In a July 1998 letter from a readjustment counselor at a Vet 
Center it was indicated that he initially saw the veteran in 
May 1998.  The veteran related that while in Vietnam building 
and repairing roads and bridges, he lived in a bunker in a 
rock quarry, where he served as a generator operator and 
truck driver.  He noted that rats were everywhere and that he 
continued to have nightmares.  He reported a fear of getting 
ambushed while in a convoy, the landing of enemy rockets 
close by while he was on guard duty and the memory of two 
soldiers shooting each other while quick drawing.  His 
current complaints included nightmares, difficulty in 
concentrating and in expressing his feelings, and wondering 
why he survived.

September 1998 VA medical examinations were limited to 
audiometric and ear examinations.

Analysis

Before the Board may address the merits of the veteran's 
claims for service connection for a back disability, a lung 
disability, a bilateral knee disability, post-traumatic 
stress disorder and nicotine dependence, it must, however, 
first be established that the claims are well grounded.  In 
this regard, a person who submits a claim for VA benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded. 38 U.S.C.A. § 5107(a).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [38 U.S.C.A. § 5107]." Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). If the claim is not 
well grounded there is no duty to assist. Struck v. Brown, 9 
Vet. App. 145 (1996).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by a medical diagnosis.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); (2) There must be 
competent evidence of incurrence or aggravation of a disease 
or injury in service.  This element may be shown by lay or 
medical evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); 
and (3) There must be competent evidence of a nexus between 
the inservice injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In determining whether a claim is 
well grounded, the Board is required to presume the 
truthfulness of evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77-8 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) (1999) are applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  If chronicity is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. §3.303(b) if the condition is noted during 
service or during an applicable presumptive period, and if 
competent evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in- service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed stressor. 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1999); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The veteran has contended that he became addicted to 
cigarettes while in service.  While nicotine dependence is 
recognized as a psychiatric disability in Diagnostic Criteria 
from DSM-IV (1994), no competent medical authority has 
indicated that the veteran has nicotine dependence which 
either began in or is related to service.

In the instant case, the veteran maintains that service 
connection should be granted for back, lung and bilateral 
knee disabilities as well as for post-traumatic stress 
disorder and nicotine dependence.  The veteran, however, is 
not in a position to make any medical determinations.  While 
the veteran is certainly competent to describe his immediate 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286 (1992).

Neither a back disability, knee disability, lung disability, 
post-traumatic stress disorder nor nicotine dependence was 
reported in the service medical records.  Moreover, no 
competent medical authority has indicated that the veteran 
has any of the claimed disabilities.  As noted above, one of 
the requirements for making a claim well-grounded is that a 
current disability be shown and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.

While the adequacy of the September 1998 VA medical 
examinations has been questioned, these examinations for an 
audiological disability, an issue not currently on appeal.  
It has also been contended that the veteran is entitled to a 
thorough and contemporaneous examination with respect to his 
current claims.  However, the Court has issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

The veteran has submitted no competent medical evidence 
demonstrating that he currently has a back disability, a lung 
disability, a bilateral knee disability, post-traumatic 
stress disorder or nicotine dependence which is the result of 
service or related to a service-connected disability.  While 
the veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. at 74; Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu v. Derwinski, supra; see also Harvey v. Brown, 6 
Vet. App. 390, 393-94 (1994).  Thus, these claims may not be 
considered well grounded.  38 U.S.C.A. § 5107.  Since these 
claim are not well grounded, they must, accordingly, be 
denied.  Grottveit v. Brown, supra; Edenfield v. Brown, 8 
Vet. App. 384 (1995), Grivois v. Brown, 6 Vet. App. 136 
(1994).

While the representative has requested that an independent 
medical opinion be obtained to determine the linkage between 
the veteran's current disabilities and service, this is not a 
criterion for securing an independent medical opinion; 
independent medical opinions are requested by the Board in 
those cases which are warranted by reason of the medical 
complexity or controversy involved.  See 38 U.S.C.A. § 7109.  
As none of the claims is well-grounded, this case is not of 
such medical complexity or controversy as to warrant the 
opinion of an independent expert.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities. Robinette v. Brown, supra.

ORDER

Evidence of well-grounded claims not having been submitted, 
entitlement to service connection for a back disability, a 
lung disability, a bilateral knee disability, post-traumatic 
stress disorder and nicotine dependence is denied.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

